As filed with the Securities and Exchange Commission on May 9, 2016 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF1933 GROWLIFE,INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 90-0821083 (I.R.S. Employer Identification No.) 810 Union Street, Suite 810, Seattle, WA 98101 (866) 781-5559 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Marco Hegyi Chief Executive Officer GrowLife,Inc. 810 Union Street, Suite810, Seattle, Washington 98101 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Lawrence W. Horwitz, Esq. Horwitz + Armstrong, A Professional Law Corporation 14 Orchard, Suite 200 Lake Forest, California 92630 (949) 540-6540 Approximate date of commencement of proposed sale to public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting Company x (Do not check if a smaller reporting Company) CALCULATION OF REGISTRATION FEE Proposed Maximum Offering Price Per Share Title of Each Class of Securities to Be Registered Amount to Be Registered Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (2) Common Stock, par value, $.0001 per share underlying convertible $ $ promissory notes (3) Total $ $ (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(o) under the Securities Act. (2) Calculated pursuant to Rule457(o) based on an estimate of the proposed maximum aggregate offering price. (3) Pursuant to Rule416 under the Securities Act, the shares of common stock registered hereby also include an indeterminate number of additional shares of common stock as may from time to time become issuable by reason of stock splits, stock dividends, recapitalizations or other similar transactions. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILEA FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION8(a), MAY DETERMINE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED MAY 9, 2016 PRELIMINARY PROSPECTUS Shares of Common Stock GrowLife, Inc. This prospectus relates to the resale of up to of shares of our common stock that we may issue to Chicago Venture Partners, LP (“Chicago Venture”).The shares of common stock offered under this prospectus by the selling stockholder are issuable to Chicago Venture pursuant to a Securities Purchase Agreement between the Company and Chicago Venture dated April 4, 2016.We are not selling any securities under this prospectus and will not receive any proceeds from the sale of shares by the selling stockholder. The selling stockholder may sell the shares of common stock described in this prospectus in a number of different ways and at varying prices. We provide more information about how the selling stockholder may sell its shares of common stock in the section titled “Plan of Distribution” on page 26. We will not be paying any underwriting discounts or commissions in this offering. Our common stock trades on the OTC Bulletin Board under the symbol “PHOT.”On May 6, 2016, the last reported sale price for our common stock on the OTCBB was $0.02 per share. INVESTING IN OUR SECURITIES INVOLVES A HIGH DEGREE OF RISK. SEE THE SECTION ENTITLED "RISK FACTORS" BEGINNING ON PAGE7 IN THIS PROSPECTUS. YOU SHOULD CAREFULLY CONSIDER THESE RISK FACTORS, AS WELL AS THE INFORMATION CONTAINED IN THIS PROSPECTUS, BEFORE YOU INVEST. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Per Share Total Public offering price $ Underwriting discounts and commissions (1) $
